IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY GRAHAM,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5314

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 19, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Anthony Graham, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the Order Denying Defendant’s Motion to Correct Illegal Sentence in

Duval County Circuit Court case number 2009-CF-11523. Upon issuance of mandate

in this cause, a copy of this opinion shall be provided to the clerk of the circuit court

for treatment as the notice of appeal.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.